Citation Nr: 0115681	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  99-10 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for postoperative 
duodenal ulcer disease, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from January 1971 to July 
1978.  This appeal arises from a November 1997 rating 
decision of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO).  




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service connected postoperative duodenal 
ulcer disease is manifested by no more than continuous 
moderate manifestations of ulcer disease, with recurring 
episodes of severe symptoms two to three times per year; 
there are mild infrequent episodes of epigastric distress; 
the veteran has anemia and complaints of diarrhea, however, 
the medical findings do not show evidence of weight loss, 
malnutrition, circulatory symptoms after meals, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four times or more per year.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
postoperative duodenal ulcer disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 
4.114, Codes 7305, 7308 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  In regard to the issue on appeal, the Board 
finds that that issue is adequately developed for appellate 
review, and need not be remanded to the RO for initial review 
in light of the VCAA.  The duty to assist has been met in 
that the RO arranged for an adequate VA examination to 
evaluate the claim and obtained relevant VA hospitalization 
and outpatient records of the veteran.  The veteran has not 
indicated that any pertinent medical records have not been 
obtained.  Furthermore, in the statement of the case and 
supplemental statements of the case the RO has met the notice 
requirements of the VCAA.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

The service medical records show that a duodenal ulcer was 
first identified in 1973.  In 1977, the veteran underwent a 
Billroth II with vagotomy.  Service connection for 
postoperative duodenal ulcer disease was granted in August 
1978.  A 40 percent evaluation was assigned from July 1978.  
A July 1980 rating decision reduced the evaluation to 20 
percent disabling, effective from October 1980.  That 
evaluation has been continued in subsequent rating actions.  
The veteran contends that he is entitled to a higher 
evaluation.

The veteran's disability is currently rated under 38 C.F.R. 
§4.114, Diagnostic Code 7308, pertaining to postgastrectomy 
syndromes.  The maximum 60 percent disability rating under 
that code section is for application when there are severe 
symptoms, associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  A 40 percent 
disability rating is appropriate when there are moderate 
symptoms, characterized by less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  The 
current 20 percent disability rating is for application when 
there are mild symptoms, characterized by infrequent episodes 
of epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations.  38 C.F.R. Part 
4, § 4.114, Code 7308 (2000).

Under Code 7305, pertaining to duodenal ulcer, the current 20 
percent evaluation is appropriate where the evidence 
demonstrates a moderate disability, with recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration, or with continuous moderate manifestations.  
A 40 percent evaluation would require that the evidence show 
that the veteran's ulcer disability is moderately severe, 
with impairment of health manifested by anemia and weight 
loss or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  38 
C.F.R. Part 4, § 4.114, Code 7305 (2000).

The veteran was hospitalized in March and April 1997 with 
suicidal ideation related to depression and alcohol abuse.  
The veteran was drinking two to three quarts of beer per day, 
and was noted to be homeless and unemployed.  History of 
Billroth II with dumping syndrome was noted, however the 
veteran had no stomach complaints as was not treated for his 
service connected ulcer condition.  The veteran reported that 
he had lost five pounds in the last two weeks.

The veteran was hospitalized again in May and June 1997, this 
time for alcohol abuse and depression.  During the 
hospitalization, the veteran's ulcer disease and dumping 
syndrome were treated with p.r.n. medications and "did not 
seem to be a particular problem during this admission."  

A VA examination was conducted in June 1997.  The veteran 
reported bile reflux five or six times per week with burning 
sensation and emesis, vomiting up yellow bile at times.  The 
burning sensation sometimes lasted the whole night.  He was 
currently treated with Simethicone, Zoloft, and Naltrexone.  
The veteran reported intermittent watery urgency with dumping 
syndrome.  He had a bowel movement after meals about two or 
three times per week.  Strenuous activity or drinking water 
before or after meals could trigger loose bowel movements, 
otherwise he stayed constipated.  He avoided fatty and greasy 
foods.  The veteran reported that he had gained back some 
weight, going from 114- 118 pounds in January through April 
1997, to his current weight of 130 pounds.  He reported a 
poor appetite, with feeling of bloat, burning and nausea.  
The veteran stated that he skipped breakfast because he felt 
nauseated in the morning.  In 1996, an upper gastrointestinal 
series had shown gastroesophageal reflux with quick transit 
time of the small bowel, but no anastomotic Billroth II 
abnormalities.  On examination, the veteran looked 
chronically ill and depressed.  The abdomen was soft, with no 
palpable organomegaly or tenderness.  Bowel sounds were 
present.  The diagnosis was status post Billroth II with 
vagotomy secondary to persistent duodenal ulcer which did not 
respond to the traditional treatment with medications.  
Veteran still complains of persistent symptoms such as bile 
reflux with loose bowel movement from dumping syndrome.  
Veteran has difficulties with gaining weight back; his 
appetite has been poor.

In February 1999, the veteran was seen with complaints of 
burning throat and stomach.  He stated that he had been 
unable to eat for several days.  The impression was probable 
gastroesophageal reflux disease.

In June 1999, the veteran was again hospitalized for suicidal 
ideation and alcohol abuse.  He reported that he had been 
homeless since February 1999.  The veteran denied any recent 
weight change.  He indicated occasional abdominal pain.  
Abdominal examination revealed active bowel sounds.  The 
abdomen was soft, nontender, and nondistended, with no 
masses.  The veteran ate well, but reported diarrhea three to 
four hours after each meal, consistent with his dumping 
syndrome.  Hematocrit showed iron deficiency anemia.  The 
veteran was heme-negative on rectal examination.  He was put 
on iron sulfate tablets, and Lansoprazole for his history of 
gastric ulcers.  

The veteran is 68 inches tall.  His weight was reported as 
138 pounds in August 1998; 130 pounds in February 1999; 132 
pounds in May 1999; 132 pounds in July 1999; and 133 pounds 
in August 1999.

After review of the medical record, the Board finds that the 
findings are consistent with the present 20 percent 
evaluation under both relevant code sections.  Under code 
7308, the current evaluation contemplates continuous mild 
manifestations, with infrequent episodes of epigastric 
distress.  The Board finds that a disability rating in excess 
of 20 percent under this diagnostic code is not warranted, as 
there is no medical evidence of moderate symptoms of 
epigastric distress accompanied by mild circulatory symptoms 
after meals with weight loss.  Although the veteran complains 
of diarrhea following meals, associated with his dumping 
syndrome, this appears to be mild in nature.  The veteran's 
weight has essentially been stable for several years, and no 
circulatory symptoms have been shown.  Overall, the veteran's 
symptomatology more closely approximates the schedular 
criteria for a 20 percent rating.  As such, the preponderance 
of the evidence is gains the veteran's claim for a disability 
rating in excess of 20 percent under code 7308.

Under code 7305, the current evaluation describes continuous 
moderate manifestations, with recurring episodes of severe 
symptoms two to three times per year.  The veteran has anemia 
and complaints of diarrhea, but no impairment of health 
manifested by weight loss has been demonstrated.  
Additionally, his symptoms have been medically associated, at 
least in part, with gastroesophageal reflux disease, for 
which service connection is not in effect.  In short, there 
is no indication in the medical record of the moderately 
severe level of disability from duodenal ulcer, with 
impairment of health manifested by weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year, required for a 40 percent 
evaluation; in fact, the record does not demonstrate any 
incapacitating episodes of duodenal ulcer disease.  38 C.F.R. 
Part 4, § 4.114, Code 7305 (2000).  

Accordingly, the Board finds that the veteran is not entitled 
to an evaluation in excess of 20 percent for his service 
connected postoperative duodenal ulcer disease.  Since the 
weight of the evidence for and against the claim is not in 
relative equipoise, the reasonable doubt rule does not apply.  
38 C.F.R. § 3.102 (2000).








ORDER

The appeal is denied.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

